Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].





Eagle Rock Energy G&P, LLC
2014 Short Term Incentive Bonus Plan


Objective


The objective of the 2014 Short Term Incentive Bonus Plan (the “Plan”) is to
encourage the employees of Eagle Rock Energy G&P, LLC (the “Company”) to conduct
activities that result in the achievement of the Company’s financial and
operational objectives. The Company serves as the general partner of the general
partner of Eagle Rock Energy Partners, L.P. (the “Partnership”) and receives
reimbursement from the Partnership for its expenses, including payments under
this Plan. References in the Plan to “Enterprise” mean the Company, the
Partnership and all of its subsidiaries.




Participants


Regular full-time employees who were 1) employed during 2014; 2) hired prior to
October 1, 2014; and 3) who are active full-time employees at the time of bonus
payment are “Participants” in the Plan; provided, however, that the Company may
cause an employee who began employment after September 30, 2014 to be included
as a Participant, but only if such treatment is expressly set forth in a written
offer letter from the Company at the time of employment. If bonus payments are
made under the Plan, they are expected to be paid in March/April 2015.




Plan Provisions


•
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), based on funding approval by the
Board of Directors of the Company (the “BOD”), and subject to performance
recommendations made by the Chief Executive Officer (“CEO”) and members of
senior management (“Senior Management) as described in further detail in this
Plan, as follows:

◦
The BOD must first determine the Partnership’s 2014 achievement of Enterprise
Goals and approve a Funding Percentage, and the BOD has full discretion to fully
or partially fund the Plan, or to deny funding; the Board may over-fund the Plan
(i.e., by setting a Funding Percentage in excess of 100%) in extraordinary
circumstances;

◦
The Committee has complete discretion in administering the Plan and approving
individual bonus payments under the Plan after the BOD has approved a Funding
Percentage.



•
Each Participant will be assigned and notified of their eligible Target Bonus
Percentage (as defined below) in writing during the First Quarter of 2014 or, if
starting with the Company after such notification event, in a written offer
letter at the time of initial employment or, at the time a job reclassification
or promotion commences that results in a Target Bonus Percentage change as
communicated in a written notification letter at the time of the job
reclassification or promotion. If a Target Bonus Percentage change occurs, the
new Target Bonus Percentage change will be factored into the bonus formula for
the entire Plan year, unless otherwise specified. The Target Bonus Percentage is
a percentage of the Participant’s Annual Gross Base Wage Earnings (as defined
below), and represents the target bonus opportunity based on 100% achievement of
the Enterprise Goals and a 100% Individual Performance Factor as a result of the
individual





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

performance review appraisals performed at the end of 2014 and/or early 2015.
Any Participant who has performed at an exceptional level and whose
accomplishments are recognized by the Committee or Senior Management could
receive an Individual Performance Factor up to 125%. The Committee may increase
the Individual Performance Factor in excess of 125% in extraordinary
circumstances.


•
Participants are not guaranteed to receive a bonus payment.



Bonus Payments


Each Participant’s bonus payment will be calculated according to the following
formula:


Bonus = Annual Gross Base Wage Earnings
* Bonus Target Percentage
* Funding Percentage
* Individual Performance Factor


where,


Annual Gross Base Wage Earnings = gross base cash wages earned from January 1,
2014 (or employment commencement for new hires hired before October 1, 2014)
through December 31, 2014 (which, for the avoidance of doubt, and by way of
example, shall not include overtime, call out pay, shift differential, bonuses,
commissions, transportation subsidies, or distributions on restricted common
units).


Bonus Target Percentage =
% assigned by the Committee for Senior Management and by Senior Management for
all other Participants, based on Participant’s position level in relation to
other positions in the Company (e.g., requirements relative to the skills and
knowledge required to perform the essential job functions, overall level of
responsibility, decision making authority, and impact to the Company’s overall
operations and financial performance).



Funding Percentage =
value from 0 to in excess of 100% determined by, and at the complete discretion
of, the BOD; expressly dependent on achievement of Enterprise financial,
operational and environmental, health and safety goals (see “Enterprise Goals”
below).



Individual Performance Factor =
value from 0 to 125% (or in excess of 125% at the discretion of the Committee)
depending on individual performance relative to Participant’s Performance
Appraisal Rating (see Table 1).







--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

2014 Enterprise Goals




Corporate
Target
1.       Adjusted EBITDA
$[***] million
2.       DCF
$[***] / Unit
Operational
 
3.       Total Operating Cash Income (Pre-Hedge, Pre-G&A)
$[***] million
4.       Upstream Production
[***] Mmcfe/d
Crude Oil (Mbbl/d)
[***]
Natural Gas (Mmcf/d)
[***]
NGL (Mbbl/d)
[***]
Total Production
29.3 Bcfe
5. Upstream Capex (not including Acquisition)
$126 million
Maintenance
$58 million
Growth
$68 million
UDC
<$1.82/Mcfe
6. EHS
 
 
 
Employee recordable incident rate
≤ 0.75
Contractor recordable incident rate
≤ 2.00
Preventable motor vehicle incident rate (PMVR)
≤ 1.95
Reportable spills
≤ 7 spills
 
 
NOTE 1:
The above figures assume close of the contribution of Midstream Business to
Regency by [***].
NOTE 2:
The above figures assume a $[***] mm upstream acquisition by [***] at a [***]x
multiple.
                            
NOTE 3:
     
The above figures assume distributions from Regency units in the amount of
$[***] mm/year.



Individual Goals and Performance Appraisal Rating
•
Each Participant will document a set of measurable 2014 goals by the later of
March 15, 2014 or within one month of their employment start date. These goals
should support the achievement of the 2014 Enterprise Goals and must be both
submitted through the online performance management system and approved by the
Participant’s immediate supervisor in order to be valid and eligible for
inclusion in the Plan. Senior Management’s goals must also be approved by the
Committee.

•
The achievement of these goals will be a key factor in determining a
Participant’s Performance Appraisal Rating.

•
The Committee will determine the Performance Appraisal Rating for the Chief
Executive Officer and approve the Performance Appraisal Ratings of Senior
Management, with recommendations of the Chief Executive Officer, and Senior
Management will determine the Performance Appraisal Ratings for all other
Participants, with recommendations made by the immediate supervisor and all
other supervisors in between such supervisor and Senior Management.



Individual Performance Factor




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

•
The Committee, with respect to Senior Management, and Senior Management, with
respect to all other Participants, will consider the Performance Appraisal
Rating and, in their discretion, further evaluate the Participant’s performance
by assigning an Individual Performance Factor within the appropriate range
(Table 1).



Table 1
Individual Performance Factors




Performance Appraisal Rating
Individual Performance Factor
 
 
1 - Exceptional
110 - 125%
(or in excess of 125% at the discretion of the Committee)
2 - Strong
95 - 109%
3 - Fully Met Expectations
75 - 94%
4 - Not Acceptable; Improvement Needed
25 - 50%
5 - Not Acceptable; Improvement Required
0%



Example Bonus Calculation


Assume the Company achieves most, but not all, of its 2014 Enterprise Goals. The
BOD reviews the performance of the company and determines that a Funding
Percentage of 90% is appropriate. Participant A is an operator who was rated “3
- Fully Met Expectations” by his supervisor, based on his achievement of his
individual goals. Management determines that Participant A should receive an
Individual Performance Factor of 91% based on the Performance Appraisal Rating.
Participant A was hired on April 1, 2014 and earned gross base wages in the
amount of $38,999.99 from April 1, 2014 through December 31, 2014.


In this example,


Annual Gross Base Wage Earnings =         $38,999.99


Bonus Target Percentage =                 7%


Funding Percentage =
90% (determined by the BOD’s assessment of achievement of 2014 Enterprise Goals)



Individual Performance Factor =
91% (based on Performance Appraisal Rating and Senior Management discretion)





So,


Bonus payment = $38,999.99* 0.07 * 0.90 * 0.91 = $2,235.87








--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



APPROVED AND ADOPTED FEBRUARY 24, 2014
BY THE BOARD OF DIRECTORS


